File No. 333-176312 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1/A-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 PANAMA DREAMING INC. (Name of small business issuer in its charter) Nevada (State or Other Jurisdiction of Organization) (Primary Standard Industrial Classification Code) Edificio Torre El Cangrejo National Registered Agents Inc. of NV Segundo Piso, Oficina Numero 2 1000 East Williams Street, Suite 204 Panama City, Panama 0823-03260 Carson City, Nevada 89701 (507) 392-7086 550-6724 (Address and telephone number of registrant's executive office) (Name, address and telephone number of agent for service) Copies to: The Law Office of Conrad C. Lysiak, P.S. 601 West First Avenue, Suite 903 Spokane, Washington 99201 (509) 624-1475 APPROXIMATE DATE OF COMMENCEMENT OF PROPOSED SALE TO THE PUBLIC: If any of the securities being registered on the Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box: [ X ] If this Form is filed to register additional common stock for an offering under Rule 462(b) of the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. If this Form is a post-effective amendment filed under Rule 462(c) of the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. If this Form is a post-effective amendment filed under Rule 462(d) of the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer [ ] Accelerated Filer [ ] Non-accelerated Filer [ ] Smaller Reporting Company [X] (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Securities to be Amount To Be Offering Price Per Aggregate Registration Fee Registered Registered Share Offering Price [1] Common Stock: 5,000,000 $ 0.01 $ 50,000 $ 5.80 [1] Estimated solely for purposes of calculating the registration fee under Rule 457. REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(a) OF THE SECURITIES ACT OF 1933, OR UNTIL THE REGISTRATION STATEMENT SHALL BECOME EFFECTIVE ON DATES AS THE COMMISSION, ACTING UNDER SAID SECTION 8(a), MAY DETERMINE. 2 Prospectus PANAMA DREAMING INC. Shares of Common Stock 2,500,000 minimum – 5,000,000 Maximum Before this offering, there has been no public market for the common stock. In the event that we sell at least the minimum number of shares in this offering, of which there is no assurance, we intend to have the shares of common stock quoted on the Over the Counter Bulletin Board (“OTC BB”) operated by the Financial Industry Regulatory Authority. There is, however, no assurance that the shares will ever be quoted on the OTC BB. This offering will begin on the effective date of this registration statement.That date is set forth below as “The date of this prospectus is” and will terminate 270 days later on , 2011, or on the date the maximum number of shares are sold, which ever date is earlier. We are offering up to a total of up to 5,000,000 shares of common stock in a direct public offering, without any involvement of underwriters or broker/dealers, 2,500,000 shares minimum, 5,000,000 shares maximum. The offering price is $0.01 per share. In the event that 2,500,000 shares are not sold within 270 days, all money received by us will be promptly, returned to you with interest and without deduction of any kind. The SEC staff generally defines “promptly” as a period of up to three days. We will return your funds to you in the form a cashier’s check sent Federal Express on the 271 st day. If at least 2,500,000 shares are sold within 270 days, all money received by us will be retained by us and there will be no refund. Funds will be held in a separate account at ­­­­­Bank of America. Its telephone number is (800) 442-6680. Sold securities are deemed securities which have been paid for with collected funds prior to expiration of 270 days. Collected funds are deemed funds that have been paid by the drawee bank. The foregoing account is not an escrow, trust or similar account. It is merely a separate interest bearing savings account under our control where we have segregated your funds. There are no minimum purchase requirements. Our common stock will be sold by Miguel Miranda, our sole officer and director. Mr. Miranda will not receive any commissions or proceeds from the offering for selling shares on our behalf. Investing in our common stock involves risks. See "Risk Factors" starting at page 7. Our auditors have issued a going concern opinion. We have not generated any revenues and no revenues are anticipated until we complete the development of our website, source out purveyors of services for products to sell and source out clients to buy our services. Accordingly, there is substantial doubt that we can continue as an on-going business for the next twelve months unless we obtain additional capital to pay our bills. We believe the technical aspects of our website will be sufficiently developed to use for our operations 90 days from the completion of our offering. Accordingly, we must raise cash from sources other than operations. Our only other source for cash at this time is investments by others in our company. We must raise cash to implement our project and begin our operations. We will not begin operations until we raise money from this offering. Offering Price Expenses Proceeds to Us Per Share - Minimum $ 0.01 $ 0.006 $ 0.04 Per Share - Maximum $ 0.01 $ 0.003 $ 0.07 Minimum $ 25,000 $ 15,000 $ 10,000 Maximum $ 50,000 $ 15,000 $ 35,000 Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus is . 3 TABLE OF CONTENTS Page No Summary of Our Offering 5 Risk Factors 7 Use of Proceeds 10 Determination of Offering Price 12 Dilution of the Price You Pay for Your Shares 12 Plan of Distribution; Terms of the Offering 14 Management's Discussion and Analysis or Plan of Operation 18 Business 21 Directors, Executive Officers, Promoters and Control Persons 25 Executive Compensation 28 Principal Stockholders 29 Description of Securities 30 Certain Transactions 32 Litigation 32 Experts 32 Legal Matters 32 Financial Statements 33 4 SUMMARY OF OUR OFFERING Our business We are a development stage company without revenues or operations. We are developing our website www.panamadreaminginc.com .We will offer real estate referral and consulting services through our website to persons located in North America and Europe who are interested in investing in real estate located in Panama. We intend to cater to the newly located or inexperienced real estate investors who do not have a preexisting relationship with a real estate agent in Panama. We will assist the investor by locating qualified local real estate agents in Panama who will assist them with the issues relating to the purchase of real property in Panama. For providing such service, we will be paid a fee by our customer once the purchase is made. Our principal executive office is located at Edificio Torre El Cangrejo, Segundo Piso, Of. No2, Panama City, Panama 0823-0326 and our telephone number is (507) 392-7086. Our registered agent for service of process is the National Registered Agents Inc of NV, located at 1000 East William Street, Suite 204, Carson City, Nevada 89701. Our fiscal year end is June 30. The offering Following is a brief summary of this offering: Securities being offered A minimum of 2,500,000 shares of common stock and a maximum of 5,000,000 shares of common stock, par value 0.00001. Offering price per share 0.01 Offering period The shares are being offered for a period not to exceed 270 days. Net proceeds to us $10,000 assuming the minimum number of shares is sold. $35,000 assuming the maximum number of shares is sold. Use of proceeds We will use the proceeds to pay for administrative expenses, the implementation of our business plan and working capital. Number of shares outstanding before the offering 5,000,000 Number of shares outstanding after the offering if all of the shares are sold 10,000,000 5 Selected financial data The following financial information summarizes the more complete historical financial information at the end of this prospectus. As of June 30, 2011 Balance Sheet Total Assets $ 20,000 Total Liabilities $ - Stockholders’ Equity $ 20,000 Period from June 23, 2011 (date of inception) to June 30, 2011 Income Statement Revenue $ - Total Expenses $ - Net Loss $ - Blank Check Issue We are not a blank check corporation. Section 7(b)(3) of the Securities Act of 1933, as amended defines the term “blank check company” to mean, any development stage company that is issuing a penny stock that, “(A) has no specific plan or purpose, or (B) has indicated that its business plan is to merge with an unidentified company or companies.” We have a specific plan and purpose. Our business purpose is to offer real estate investment consulting services with respect to properties located in Panama. In Securities Act Release No. 6932 which adopted rules relating to blank check offerings, the Securities and Exchange Commission stated in II DISCUSSION OF THE RULES, A. Scope of Rule 419, that, “Rule 419 does not apply to start-up companies with specific business plans even if operations have not commenced at the time of the offering.” Further, we have not indicated in any manner whatsoever, that we plan to merge with an unidentified company or companies, nor do we have any plans to merge with an unidentified company or companies. We have no plans or intentions to be acquired or to merge with an operating company, nor do our shareholders, have plans to enter into a change of control or similar transaction or to change our management. 6 RISK FACTORS Please consider the following risk factors before deciding to invest in our common stock. RISKS ASSOCIATED WITH PANAMA DREAMING INC. 1. Because our auditors have issued a going concern opinion and because our sole officer and director will not loan any additional money to us, we have to complete this offering to commence operations. If we do not complete this offering, we will not start our operations. Our auditors have issued a going concern opinion. This means that there is doubt that we will be an ongoing business for the next twelve months. As of the date of this prospectus we have not commenced operations. Because our sole officer and director is unwilling to loan or advance any additional capital to us, except to prepare and file reports with the SEC, we will have to complete this offering in order to commence operations. 2. We lack an operating history and have losses that we expect to continue into the future. There is no assurance our future operations will result in profitable revenues. If we cannot generate sufficient revenues to operate profitably, we may suspend or cease operations. We were incorporated on June 23, 2011 and we have not started our proposed business operations or realized any revenues. We have no operating history upon which an evaluation of our future success or failure can be made. We have not incurred any losses as of the date of this report. Our ability to achieve and maintain profitability and positive cash flow is dependent upon: * complete our public offering * establish our website * our ability to locate purveyors who will provide their services to our clients and to locate properties for resale to our clients * our ability to attract clients who will engage our services * our ability to generate revenues through the sale of our services Based upon current plans, we expect to incur operating losses in future periods because we will be incurring expenses and not generating revenues. We cannot guarantee that we will be successful in generating revenues in the future. Failure to generate revenues will cause us to suspend or cease operations. 3. We do not have any clients and we cannot guarantee we will ever have any. Even if we obtain clients, there is no assurance that we will make a profit. We do not have any clients. Even if we obtain clients, there is no guarantee that we will generate a profit. If we cannot generate a profit, we will have to suspend or cease operations. 4. We are solely dependent upon the funds to be raised in the future to start our business, the proceeds of which may be insufficient to achieve revenues. We may need to obtain additional financing which may not be available . If we need additional funding and cannot obtain it on terms that are acceptable to us, we will have to cease or suspend operations. 7 We have not started our business. We need the minimum proceeds from this offering to start our operations and pay our expenses for the next twelve months. If the minimum of $25,000 is raised, this amount will enable us, after paying the expenses of this offering, to begin operations. It will also enable us to initiate development on our website, begin the gathering of information for our database, and initiate the development of our marketing program. We may need additional funds to complete further development of our business plan to achieve a sustainable sales level where ongoing operations can be funded out of revenues. There is no assurance that any additional financing will be available or if available, on terms that will be acceptable to us. If we need additional funds and cannot obtain it on acceptable terms, we will have to cease or suspend our operations until additional financing becomes available. 5. Because we are small and have minimal capital, we must limit marketing of our services to potential known clients. As a result, we may not be able to attract enough clients to operate profitably. If we do not make a profit, we may have to suspend or cease operations . Because we are small and do not have much capital, we must limit marketing our services. The sale of our products via our website is how we will initially generate revenues. Because we will be limiting our marketing activities, we may not be able to attract enough clients to buy our services to operate profitably. If we cannot operate profitably, we may have to suspend or cease operations. 6. Our services are subject to seasonal fluctuations and as a result there may be periods when we suspend operations. Seasonal fluctuations in the real estate market will adversely impact revenues and may impede future growth. Historically revenues in this area are strongest in the first and second quarters of the calendar year. Prolonged periods where there is a lack of revenue may cause cutbacks and create challenges for meaningful growth. 7. Because our sole officer and director will only be devoting limited time to our operations, our operations may be sporadic which may result in periodic interruptions or suspensions of operations. This activity could prevent us from attracting clients and result in a lack of revenues that may cause us to suspend or cease operations. Our sole officer and director will only be devoting limited time to our operations. He will be devoting approximately 10 hours per week or 25% of his time to our operations. Because our sole officer and director will only be devoting limited time to our operations, our operations may be sporadic and occur at times which are convenient to our sole officer and director. As a result, operations may be periodically interrupted or suspended which could result in a lack of revenues and a possible cessation of operations. 8. Because we have only one officer and director who is responsible for our managerial and organizational structure, in the future, there may not be effective disclosure and accounting controls to comply with applicable laws and regulations which could result in fines, penalties and assessments against us. 8 We have only one officer and director, Mr. Miguel Miranda. He has no formal training in financial accounting and management, however, he is responsible for our managerial and organizational structure which will include assessment and preparation of our disclosure controls and procedures and internal controls over financial reporting under the Sarbanes Oxley Act of 2002. While Mr. Miguel Miranda has no formal training in financial accounting matters, he has been reviewing the financial statements that have been prepared by Executive Consulting Services, our bookkeeper, and are included in this prospectus. Executive Consulting Services (ECS) is our bookkeeper and EDGAR filing agent. ECS is not responsible for setting company policies. When our disclosure controls and procedures and internal controls over financial reporting under the Sarbanes Oxley Act of 2002 referred to above are implemented, he will be responsible for the administration of them. If he does not have sufficient expertise, he may be incapable of creating and implementing the controls which may subject us to sanctions and fines by the SEC which ultimately could cause you to lose your investment. However, because of the small size of our expected operations, we believe that Mr. Miranda will be able to monitor the controls he will have created and will be accurate in assembling and providing information to investors. 9. If Miguel Miranda, our president and sole director, should resign or die, we will not have a chief executive officer which could result in our operations being suspended or ceasing entirely. If that should occur, you could lose your investment. Miguel Miranda is our sole officer and director. We are extremely dependent upon him to conduct our operations. If he should resign or die we will not have a chief executive officer. If that should occur, until we find another person to act as our chief executive officer, our operations could be suspended. In that event it is possible you could lose your entire investment. 10. A permanent loss of data or a permanent loss of service on the Internet will have an adverse affect on our operations and will cause us to cease doing business. Our operations depend entirely on the Internet.If we permanently lose data or permanently lose Internet service for any reason, be it technical failure or criminal acts, we will have to cease operations and you will lose your investment. 11. We do not maintain any insurance and do not intend to maintain insurance in the future. Because we do not have any insurance, if we are made a party of a products liability action, we may not have sufficient funds to defend the litigation. We do not maintain any insurance and do not intend to maintain insurance in the future. Because we do not have any insurance, if we are made a party of a products liability action, we may not have sufficient funds to defend the litigation. If that occurs a judgment could be rendered against us, which could cause us to cease operations. If that happens, you will lose your investment. Risks associated with this offering: 12. Because we do not have an escrow or trust account for your subscription, if we file for bankruptcy protection or are forced into bankruptcy, or a creditor obtains a judgment against us and attaches the subscription, or our sole officer and director misappropriate the funds for his own use, you will lose your investment. 9 Your funds will not be placed in an escrow or trust account. Accordingly, if we file for bankruptcy protection or a petition for involuntary bankruptcy is filed by creditors against us, your funds will become part of the bankruptcy estate and administered according to the bankruptcy laws. If a creditor sues us and obtains a judgment against us, the creditor could garnish the bank account and take possession of the subscriptions. As such, it is possible that a creditor could attach your subscription which could preclude or delay the return of money to you. Further, our sole officer and director will have the power to appropriate the money we raise. As such, he could withdraw the funds without your knowledge for his own use. If that happens, you will lose your investment. 13. Because there is no public trading market for our common stock, you may not be able to resell your stock . There is currently no public trading market for our common stock. Therefore there is no central place, such as stock exchange or electronic trading system, to resell your shares. Our company has not applied for its common stock to be quoted on any exchange or electronic trading system and may never do so. If you do want to resell your shares, you will have to locate a buyer and negotiate your own sale. 14. Because we may issue additional shares of common stock, your investment could be subject to substantial dilution. We anticipate that any additional funding will be in the form of equity financing from the sale of our common stock. In the future, if we sell more common stock, your investment could be subject to dilution. Dilution is the difference between what you pay for your stock and the net tangible book value per share immediately after the additional shares are sold by us. 15. Because the SEC imposes additional sales practice requirements on brokers who deal in shares that are penny stocks, some brokers may be unwilling to trade them. This means that you may have difficulty reselling your shares and this may cause the price of the shares to decline. Our shares would be classified as penny stocks and are covered by Section 15(g) of the Securities Exchange Act of 1934 and the rules promulgated thereunder which impose additional sales practice requirements on broker/dealers who sell our securities in this offering or in the aftermarket. For sales of our securities, the broker/dealer must make a special suitability determination and receive from you a written agreement prior to making a sale for you. Because of the imposition of the foregoing additional sales practices, it is possible that brokers will not want to make a market in our shares. This could prevent you from reselling your shares and may cause the price of the shares to decline. USE OF PROCEEDS Our offering is being made on a self-underwritten $25,000 minimum, $50,000 maximum basis. The table below sets forth the use of proceeds of $25,000, $37,500 or $50,000 of the offering is sold. 10 Gross proceeds Offering expenses Net proceeds $ $ $ 25,000 15,000 10,000 $ $ $ 37,500 $ $ $ 50,000 15,000 35,000 The net proceeds will be used as follows: Legal and Professional fees Website development Database Marketing and advertising Establishing an office Working capital $ 5,000 2,000 2,000 1,000 0 0 $ 5,000 $ 5,000 5,000 2,500 5,000 2,500 15,000 Total offering expenses are $5,000 for legal fees; $5,000 for accounting; $4,000 on consulting fees; $992 for our transfer agent; and $8 for our SEC filing fee. The foregoing are approximations of fees for us to remain in compliance with our reporting requirements for the next twelve months. Legal fees are for the review of our periodic reports; accounting fees are estimated for three reviews of our financial statements and an audit. Consulting fees are for a consultant to prepare our periodic reports and advise us on compliance matters and the transfer agent fees consist of establishing initial set-up fees and the printing of the corporate share certificates. We will be able to begin operations with the minimum funds described above.By raising additional amounts, we will have the ability to create a better website with more options; a better data base that will allow us to analyze the data in more ways; increase marketing and advertising; and, provide for additional working capital. We will spend between $2,000 and $5,000 for the preparation of our website which includes the cost of content creation and links to and from our website. The more funds that are able to be allocated to the creation of our website will provide for a more sophisticated site with additional tabs, pages and enhanced features. Additionally, more funds will allow for regular updates to be done by our hosting provider. We intend to develop and maintain a database of available properties, realtor agents and customers. The estimated cost to develop and maintain the database is $2,000 to $2,500. The more funds we are able to spend will be determined on the total shares sold through our offering and will provide the opportunity to purchase more advanced software, with expanded storage and regular maintenance. Marketing and advertising will be focused on promoting our services to the public. We also intend to print sales material for distribution in newspapers and magazines. The cost of developing the campaign is estimated to cost between $1,000 and $5,000. If the minimum of shares are sold, we are planning on primarily focusing our marketing and advertising efforts on printed materials. If we raise more than the minimum, we will be able to advertise through online sources as well as print. See “Marketing” subsection of the Business section for a detailed description of our marketing and advertising outline. 11 We intend to establish an office if we raise more than our minimum, to maintain the website and database. This will include physical office space, computer equipment, telephones and other assets as required to maintain the operations. If we only reach our minimum, our sole officer has agreed to continue to run the operations from his home office space that he allows us to us on a rent-free basis. Working capital is the cost related to operating our office. It is comprised of expenses for rent, telephone service, mail, stationary, accounting, acquisition of office equipment and supplies, expenses of filing reports with the SEC, travel, and general working capital. DETERMINATION OF OFFERING PRICE The price of the shares we are offering was arbitrarily determined in order for us to raise a minimum of $25,000 and a maximum of $50,000 in this offering. The offering price bears no relationship whatsoever to our assets, earnings, book value or other criteria of value. Among the factors considered were: * our lack of operating history * the proceeds to be raised by the offering * the amount of capital to be contributed by purchasers in this offering in proportion to the amount of stock to be retained by our existing stockholders, and * our relative cash requirements. DILUTION OF THE PRICE YOU PAY FOR YOUR SHARES Dilution represents the difference between the offering price and the net tangible book value per share immediately after completion of this offering. Net tangible book value is the amount that results from subtracting total liabilities and intangible assets from total assets. Dilution arises mainly as a result of our arbitrary determination of the offering price of the shares being offered. Dilution of the value of the shares you purchase is also a result of the lower book value of the shares held by our existing stockholders. As of June 30, 2011, the net tangible book value of our shares of common stock was $20,000 or $0.004 per share based upon 5,000,000 shares outstanding. If the Maximum Number of the Shares Are Sold: Upon completion of this offering, in the event all of the shares are sold, the net tangible book value of the 10,000,000 shares (5,000,000 shares outstanding prior to this offering plus 5,000,000 shares from this offering) to be outstanding will be $55,000 (current net tangible book value of $20,000 plus the net proceeds from this offering of $35,000) or approximately $0.006 per share. The net tangible book value of the shares held by our existing stockholder will be increased by $0.002 per share from $0.004 per share without any additional investment on his part. You will incur an immediate dilution from $0.01 per share to $0.006 per share. 12 After completion of this offering, if 5,000,000 shares are sold, you will own approximately 50.00% of the total number of shares then outstanding for which you will have made cash investment of $50,000, or $0.01 per share. Our existing stockholder will own approximately 50.00% of the total number of shares then outstanding, for which he has made contributions of cash totaling $20,000 or approximately $0.006 per share. If the Minimum Number of the Shares Are Sold: Upon completion of this offering, in the event 2,500,000 shares are sold, the net tangible book value of the 7,500,000 shares (5,000,000 shares outstanding prior to this offering plus 2,500,000 shares from this offering) to be outstanding will be $30,000 (current net tangible book value of $20,000 plus the net proceeds from this offering of $10,000), or approximately $0.004 per share. The net tangible book value of the shares held by our existing stockholder will remain unchanged per share at $0.004 per share without any additional investment on his part. You will incur an immediate dilution from $0.01 per share to $0.004 per share. After completion of this offering, if 2,500,000 shares are sold, you will own approximately 33.33% of the total number of shares then outstanding for which you will have made cash investment of $25,000, or $0.01 per share. Our existing stockholder will own approximately 66.67% of the total number of shares then outstanding, for which he has made contributions of cash totaling $20,000 or approximately $0.004 per share. The following table compares the differences of your investment in our shares with the investment of our existing stockholder. Existing Stockholder if all of the Shares are Sold: Price per share $ 0.004 Net tangible book value per share before offering $ 0.004 Net tangible book value per share after offering $ 0.007 Increase to present stockholder in net tangible book value per share after offering $ 0.003 Capital contributions $ 20,000 Number of shares outstanding before the offering 5,000,000 Number of shares after offering assuming the sale of the maximum number of shares 10,000,000 Percentage of ownership after offering 50.00% Purchasers of Shares in this Offering if the Maximum Shares are Sold Price per share $ 0.01 Net tangible book value per share before offering $ 0.004 Net tangible book value per share after offering $ 0.007 Dilution per share $ 0.003 Capital contributions $ 50,000 Number of shares after offering held by public investors 5,000,000 Percentage of capital contributions by existing stockholder 28.57% Percentage of capital contributions by new investors 71.43% Percentage of ownership after offering 50.00% 13 Purchasers of Shares in this Offering if the Minimum Shares are Sold Price per share $ 0.01 Net tangible book value per share before offering $ 0.004 Net tangible book value per share after offering $ 0.006 Dilution per share $ 0.000 Capital contributions $ 25,000 Percentage of capital contributions by existing stockholder 44.44% Percentage of capital contributions by new investors 55.55% Number of shares after offering held by public investors 2,500,000 Percentage of ownership after offering 33.33% PLAN OF DISTRIBUTION; TERMS OF THE OFFERING We are offering 5,000,000 shares of common stock on a self-underwritten basis, 2,500,000 shares minimum, 5,000,000 shares maximum basis. The offering price is $0.01 per share. Funds from this offering will be placed in a separate bank account at Bank of America. Its telephone number is (800) 442-6680. The funds will be maintained in the separate bank until we receive a minimum of $25,000 at which time we will remove those funds and use the same as set forth in the Use of Proceeds section of this prospectus. This account is not an escrow, trust or similar account. Your subscription will only be deposited in a separate bank account under our name. As a result, if we are sued for any reason and a judgment is rendered against us, your subscription could be seized in a garnishment proceeding and you could lose your investment, even if we fail to raise the minimum amount in this offering. As a result, there is no assurance that your funds will be returned to you if the minimum offering is not reached. Any funds received by us thereafter will be immediately used by us. If we do not receive the minimum amount of $25,000 within 270 days of the effective date of our registration statement, all funds will be promptly returned to you without interest and without a deduction of any kind. We will return your funds to you in the form a cashier’s check sent Federal Express on the 271 st day.During the 270 day period, no funds will be returned to you. You will only receive a refund of your subscription if we do not raise a minimum of $25,000 within the 270 day period referred to above. There are no finders involved in our distribution. Officers, directors, affiliates or anyone involved in marketing the shares will not be allowed to purchase shares in the offering. You will not have the right to withdraw your funds during the offering. You will only have the right to have your funds returned if we do not raise the minimum amount of the offering or there would be a change in the material terms of the offering. The following are material terms that would allow you to be entitled to a refund of your money: * extension of the offering period beyond 270 days; * an extension of the date by which we must sell the minimum number of shares; * change in the use of proceeds; * change in the offering price; * change in the minimum sales requirement; * change to allow sales to affiliates in order to meet the minimum sales requirement; * change in the amount of proceeds necessary to release the proceeds held in the separate bank account. 14 If any of the foregoing events occur, we will file a post-effective amendment to this registration statement, including updated disclosure and financial statements where necessary, and we will return at least contemporaneously with the filing of the post-effective amendment, all investor proceeds. We do not, however, plan on changing any of the aforementioned material terms of this offering. We will sell the shares in this offering through our sole officer and director, Mr. Miguel Miranda. He will receive no commission from the sale of any shares. He will not register as a broker/dealer under Section 15 of the Securities Exchange Act of 1934 in reliance upon Rule 3a4-1. Rule 3a4-1 sets forth those conditions under which a person associated with an issuer may participate in the offering of the issuer's securities and not be deemed to be a broker/dealer. The conditions are that: 1. The person is not statutorily disqualified, as that term is defined in Section 3(a)(39) of the Act, at the time of her participation; and, 2. The person is not compensated in connection with her participation by the payment of commissions or other remuneration based either directly or indirectly on transactions in securities; 3. The person is not at the time of her participation, an associated person of a broker/dealer; and, 4. The person meets the conditions of Paragraph (a)(4)(ii) of Rule 3a4-1 of the Exchange Act, in that she (A) primarily performs, or is intended primarily to perform at the end of the offering, substantial duties for or on behalf of the issuer otherwise than in connection with transactions in securities; and (B) is not a broker or dealer, or an associated person of a broker or dealer, within the preceding twelve (12) months; and (C) do not participate in selling and offering of securities for any issuer more than once every twelve (12) months other than in reliance on Paragraphs (a)(4)(i) or (a)(4)(iii). Miguel Miranda is not statutorily disqualified, is not being compensated, and is not associated with a broker/dealer. He is and will continue to be our sole officer and director at the end of the offering and has not been during the last twelve months and is currently not a broker/dealer or associated with a broker/dealer. He has not during the last twelve months and will not in the next twelve months offer or sell securities for another corporation. Only after our registration statement is declared effective by the SEC, do we intend to advertise, through tombstones, and hold investment meetings in various states where the offering will be registered. We will not utilize the Internet to advertise our offering. Mr. Miranda will also distribute the prospectus to potential investors at the meetings, to business associates and to his friends and relatives who are interested in us and a possible investment in the offering. No shares purchased in this offering will be subject to any kind of lock-up agreement. Management and affiliates thereof will not purchase shares in this offering to reach the minimum. We intend to sell our shares outside the United States of America. 15 Section 15(g) of the Exchange Act Our shares are covered by Section 15(g) of the Securities Exchange Act of 1934, as amended, and Rules 15g-1 through 15g-6 and Rule 15g-9 promulgated thereunder. They impose additional sales practice requirements on broker/dealers who sell our securities to persons other than established customers and accredited investors (generally institutions with assets in excess of $10,000,000 or individuals with net worth in excess of $1,000,000 or annual income exceeding $200,000 or $300,000 jointly with their spouses). While Section 15(g) and Rules 15g-1 through 15g-6 apply to broker/dealers, they do not apply to us. Rule 15g-1 exempts a number of specific transactions from the scope of the penny stock rules. Rule 15g-2 declares unlawful broker/dealer transactions in penny stocks unless the broker/dealer has first provided to the customer a standardized disclosure document. Rule 15g-3 provides that it is unlawful for a broker/dealer to engage in a penny stock transaction unless the broker/dealer first discloses and subsequently confirms to the customer current quotation prices or similar market information concerning the penny stock in question. Rule 15g-4 prohibits broker/dealers from completing penny stock transactions for a customer unless the broker/dealer first discloses to the customer the amount of compensation or other remuneration received as a result of the penny stock transaction. Rule 15g-5 requires that a broker/dealer executing a penny stock transaction, other than one exempt under Rule 15g-1, disclose to its customer, at the time of or prior to the transaction, information about the sales persons compensation. Rule 15g-6 requires broker/dealers selling penny stocks to provide their customers with monthly account statements. Rule 15g-9 requires broker/dealers to approve the transaction for the customer's account; obtain a written agreement from the customer setting forth the identity and quantity of the stock being purchased; obtain from the customer information regarding her investment experience; make a determination that the investment is suitable for the investor; deliver to the customer a written statement for the basis for the suitability determination; notify the customer of her rights and remedies in cases of fraud in penny stock transactions; and, the FINRA's toll free telephone number and the central number of the North American Administrators Association, for information on the disciplinary history of broker/dealers and their associated persons. The application of the penny stock rules may affect your ability to resell your shares. Regulation M We are subject to Regulation M of the Securities Exchange Act of 1934. Regulation M governs activities of underwriters, issuers, selling security holders, and others in connection with offerings of securities. Regulation M prohibits distribution participants and their affiliated purchasers from bidding for or purchasing or attempting to induce any person to bid for or purchase the securities being distributed. 16 Offering Period and Expiration Date This offering will start on the date of this prospectus and continue for a period of up to 270 days. Procedures for Subscribing If you decide to subscribe for any shares in this offering, you must 1. execute and deliver a subscription agreement; and 2. deliver a check or certified funds to us for acceptance or rejection. All checks for subscriptions must be made payable to PANAMA DREAMING INC. Right to Reject Subscriptions We have the right to accept or reject subscriptions in whole or in part, for any reason or for no reason. All monies from rejected subscriptions will be returned immediately by us to the subscriber, without interest or deductions. Subscriptions for securities will be accepted or rejected within 48 hours after we receive them. 17 MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION This section of the prospectus includes a number of forward-looking statements that reflect our current views with respect to future events and financial performance.
